Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed February 02, 2021. As filed, claims 1-15 are pending. 
Priority
This application filed 08/15/2019 is a national stage entry of PCT/EP2018/051445 , International Filing Date: 01/22/2018claims foreign priority to 17156549.2 , filed 02/16/2017. 
Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of the duty to disclose anything believed to be material to the patentability of the instant application in accordance with 37 CPR 1.56.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 13-15, drawn to compounds of formula (I) and compositions thereof in the reply filed on Feb. 02, 2021 is acknowledged.  
Applicant’s elect the species of the compound amine oxide according to the formula (la) described on page 4 of the specification:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Applicants indicated claims 1-2, 13-15 read on the elected species.
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants’ elected species is not allowable due to the following obviousness type rejection.  
Claims 1-2, 13-15 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
Claims 13-15 are objected to because of the following informalities: said claims appear to contain a typographical error when reciting” amine oxide or compound”. Claims 13-15 should be amended to recite “amine oxide ”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 989554,  by Schmialek, April 1965  (“the ‘554 patent” cited in PTO-892 attached herewith) and US2011/034363  (“the ‘363 publication”; cited in PTO-892 attached herewith).
The ‘554 patent discuss isoprenoid compounds of formula reproduced below, which compound could be used as insecticides.   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compounds are selected from farnesyl methyl amine,  farnesol, farnesal, farnesyl acetate and phosphate, the Me, Et, Bu, and allyl ethers of farnesol,  farnesyldimethylamine, farnesyl thio ether, farnesyl mercaptan, farnesyl methyl amine, 10,11-dihydrofarnesol, and its Me ether; an d compositions thereof (col 1: 22-35; col 2:44-67; examples).
Shown below is the famesyl methyl amine compound disclosed by the ‘554 patent shown below as shown in Registry File data base:

IT   3710-94-9, 2,6,10-Dodecatrienylamine, N,N,3,7,11-pentamethyl-
        (as insecticide)
RN   3710-94-9  CAPLUS      
CN   2,6,10-Dodecatrien-1-amine, N,N,3,7,11-pentamethyl-  (CA INDEX NAME)
  

    PNG
    media_image3.png
    141
    470
    media_image3.png
    Greyscale

The compound CAS Nr. RN   3710-94-9 disclosed by prior art  corresponds to tertiary amine of  the claimed amine oxide of formula ( I ) and (Ia) the eelected species compound (Ia).
As shown below in the table for facile comparison, the compound of the prior art by ‘544 patent share the same core structure with instantly claimed compound of formula (1a), both with same application as insecticide.

Prior art farnesyl methyl amine RN 3710-94-9  
Elected species compound (1a)

    PNG
    media_image3.png
    141
    470
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



The compound farnesyl methyl amine taught by the cited prior art differs from the instant claimed compound of formula (Ia) (i.e. the elected species) by a being tailored with tertiary amine moiety while the claimed compound of formula (1a) is the N-oxide of the tertiary amine.
N-oxide of tertiary amine compounds are obvious derivatives of the corresponding tertiary amine having similar structures and properties and known variants of a compound as shown by the prior art by the ‘363 publication. 
Regarding the N-oxide derivative of tertiary amine, the prior art by the ‘363 publication teach branched trialkyl amine oxides surfactants which are synthesized from polyunsaturated and polybranched hydrocarbons such as farnesene by a multi-step process. The amine oxides are said to have an enhanced foaming ability. The ‘363 publication teach that amine oxides surfactants provide additional cleaning benefits above and beyond what is provided by anionic surfactants, as well as other benefits such as enhanced foaming, enhanced skin mildness, and fabric softening [0003].
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
In the instant case, the reference compound farnesyl methyl amine is so closely related to claimed compound that chemist would find the difference an obvious variation. 
Based on the prior art as a whole as taught by the ‘554 patent  and the ‘636 publication, combined with technical knowledge one of ordinary skill in the art would have been motivated to modify the farnesyl methyl amine disclosed by the ‘554 patent and to derivatize to the corresponding N-oxide farnesyl amine derivative as discussed by the ‘363 publication because as disclosed by the ‘363 publication shows that N-oxide are obvious variants of tertiary amine and further that  the amine oxides exhibit an enhanced properties (e.g. foaming ability). 
The motivation to make said structural modification of a t-amine to the corresponding N-oxide farnesyl amine stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have insecticide or surfactant activity. As discussed supra, the N-oxide derivatization of t-amine is routinely conducted in the prior art and such derivative  compounds are likely to have similar or enhanced properties. 
Therefore, the instantly claimed compounds, which differ by N-oxide moiety  at same loci of the structure over compound of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art compounds.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1-2, 13-15 are rejected. Claims 3-12 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622